DETAILED ACTION
Claims 1-9 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because: 
Numerous words are run together on each page.  For example, on pg 1, in lines 10, 21 and 26-27, “Haynaldiavillosa” appears instead of --Haynaldia villosa-- in line 14 “Blurmeriagraminis” appears instead of --Blumeria graminis--, and in line 15, “theBgt” instead of --the Bgt--.  Almost every page appears to have numerous similar examples.  Note also that Blumeria is misspelled.  Correction is required.
In the Brief Description of the Figures, all recitations of “Figure A” and “Figure B” should be replaced with --Part A-- and --Part B--, respectively.  Further, there is no part A in Figure 3 and there are two Figure 2s. 
While prophetic examples should not be described using the past tense, working examples are distinguished from prophetic ones by being written in the past tense.  Embodiments 1-7 are examples written in the present tense, indicating that they are prophetic.  However, the Figures to which they refer suggest that the experiments were actually performed.  Clarification is required.
The gray-shading mentioned in specification text in Embodiment 3.2 is not permitted and is not even visible.  It is suggested that the portions intended to be gray-shaded be italicized instead.
The title is objected to because “HIGH-RESISTANCEGENE” should be replaced with --HIGH-RESISTANCE GENE--
The abstract is objected to because “Haynaldiavillosa” should be replaced with --Haynaldia villosa--.
The drawings are objected to because there are there are two Figure 2s and there is no part A in Figure 3.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1 “Haynaldiavillosa” appears instead of --Haynaldia villosa-- in line 2.
Claim 2 is missing an article at the start of the claim.  “Protein” should be replaced with --A protein--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 is drawn to the NLR1-V gene, wherein the NLR1-V gene is from the chromosome arm 6VS of the wheat-Haynaldia villosa 6VS/6AL translocation line in Nannong 9918, and the ORF sequence of the gene NLR1-V is as shown in SEQ ID NO:1.
However, the NLR1-V gene in the wheat-Haynaldia villosa 6VS/6AL translocation is from the wild grass H. villosa (paragraph spanning pg 1-2).  The claim recites the additional element that the ORF of the gene is SEQ ID NO:1.  SEQ ID NO:1 is an cDNA sequence. (pg 6, lines 6-21).  However, even if the NLR1-V gene has introns, SEQ ID NO:1 is still the open reading frame within the naturally occurring NLR1-V gene.  The claim does not require the gene 
Claim 3 is drawn to recombinant expression vectors containing the NLR1-V gene of claim 1.  The claim recites the additional elements of a vector comprising the nucleic acid and that the nucleic acid molecule is recombinant.  However, “vector” does not confer any structure, as it encompasses the chromosome the nucleic acid is on in H. villosa.  Similarly, “recombinant” does not confer any structure, and merely recites how the nucleic acid or protein was made.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 2 is drawn to the protein encoded by the NLR1-V gene of claim 1, wherein the amino acid sequence is as shown in SEQ ID NO: 2.  The claim does not recite any additional element and reads on the protein as it is present in nature in H. villosa.  Thus, this claim is not directed to significantly more than a product of nature.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claim 2 is drawn to the protein encoded by the NLR1-V gene of claim 1, wherein the amino acid sequence is as shown in SEQ ID NO:2.
There is no utility asserted in the specification for the claimed protein.  The embodiments, for example, describe cloning the gene that encodes the protein and expressing in plants, but do not describe using the protein.
SEQ ID NO:2 is a CC-NBS-LRR protein (pg 1, lines 8-11).  Plant CC-NBS-LRR protein are localized in the cytoplasm (McHale et al, 2006, Genome Biol. 7:212; see pg 212.8, left column, paragraph 2).  They would not function if topically applied to the plant. 

It is apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to use the claimed invention.  It has been established in the courts that a utility that requires or constitutes carrying out further research to identify or reasonably confirm a “real world” context of use is not a substantial utility:
The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility.  Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form, there is insufficient justification for permitting an application to engross what may prove to be a broad field (Brenner v. Manson, 383 U.S. 519 (1966)).

Accordingly, the claimed invention lacks a “real-world” use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 5 and 9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter that was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5 is drawn to directed the pBI220:Native Promoter-NLRI-V plasmid, and claim 9 is drawn to a method of using the vector.  
Since the plasmids are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plasmids are not so obtainable or available, a deposit of microorganism containing said plasmids may satisfy the requirements of 35 USC 112.  
Embodiment 3.2 describes the construction of pBI220:Native Promoter-NLRI-V as follows:  The NLRI-V coding sequence and native promoter were amplified from an unspecified source using primers that added restriction sites to the ends of gene and promoter.  The fragments were cloned into a vector and the sequence of the insert was confirmed.  
As the source was not specified and as the sequence of the insert had to be confirmed to match an unspecified sequence, the specification does not disclose a repeatable process to obtain the plasmid.  It is not apparent if the plasmid is readily available to the public.  Thus, a deposit is required for enablement purposes.  
If a deposit is made and accepted under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
not been made and/or accepted under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)	the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807). 
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
he claims require the NLRI-V native promoter.  The specification fails to describe the sequence of the NLRI-V native promoter.  
Although the NLRI-V native promoter is present in plasmid pBI220:Native Promoter-NLRI-V , the plasmid has not been deposited and cannot be obtained by a repeatable method set forth in the specification, as discussed above.
Given that, one of skill in the art would not recognize that Applicant was in possession of the NLRI-V native promoter, vectors comprising it or methods of using the vectors.  
Hence, Applicant has not, in fact, described the NLRI-V native promoter, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Depositing the pBI220:Native Promoter-NLRI-V plasmid as detailed in the enablement rejection above would also overcome this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Haynaldiavillosa 6VS/6AL translocation line”.  
Claims 4-5 lack antecedent basis for the limitation “the recombinant expression vector according to claim 3” as claim 3 is drawn to “vectors”.
Claim 5 lacks antecedent basis for the limitation “the native promoter” in line 3.  It is not clear to what the promoter is native.
Claim 6 is indefinite in its recitation of “applying the NLR gene NLRI-V according to claim 1 in construction of wheat varieties resistant to powdery mildew”, claim 7 is indefinite in its recitation of “applying the recombinant expression vectors according to claim 3 in construction of wheat varieties resistant to powdery mildew”, claim 8 is indefinite in its recitation of “applying the recombinant expression vectors according to claim 4 in construction of wheat varieties resistant to powdery mildew”, and claim 9 is indefinite in its recitation of “applying the recombinant expression vectors according to claim 5 in construction of wheat varieties resistant to powdery mildew”.  These claims fail to recite any active, positive steps delimiting how these applications are practiced.  For purposes of examination, any use of the gene or vectors or anything comprising them in which powdery mildew resistant wheat varieties were produced were treated as being encompassed by the claims.  Such treatment does not relieve Applicant of the responsibility to respond to this rejection.  
Claim 8 lacks antecedent basis for the limitation “the recombinant expression vector according to claim 4” and claim 9 lacks antecedent basis for the limitation “the recombinant expression vector according to claim 5” as claims 4 and 5 are drawn to single, named vectors.  It is not clear what additional vectors Applicant intends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (1995, Theor. Appl. Genet. 91:1125-1128) taken with the evidence of the instant specification.
Chen et al teach applying the Pm21 gene in construction of wheat varieties that is resistant to powdery mildew.  Chen et al crossed a powdery mildew resistant 6V/(6A) wheat-Haynaldia villosa substitution line with wheat variety Yangmai 5 to produce a highly resistant line, then irradiated seeds from that line (pg 1126, left column, paragraph 5).  Five translocation lines were testcrossed and powdery mildew resistant 6VS/6AL wheat varieties were produced (paragraph spanning the columns on pg 1126;  pg 1128, left column, paragraph 3).  The instant specification teaches that the NLR1-V gene is responsible for powdery mildew resistant and is located on the 6VS arm of the 6VS/6AL translocation (pg 3, lines 8-11).  Chen et al thus teach a method comprising applying the NLR1-V gene in construction of powdery mildew resistant wheat varieties.  Chen et al also teach a method comprising applying a recombinant vector comprising the NLR1-V gene in construction of powdery mildew resistant wheat varieties, as the 6VS/6AL chromosome is a vector.  

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cao et al (2011, PNAS 108:7727-7732, including supporting information) in view of Chen et al (2013, Mol. Breeding 31:477-484).  
The claims are drawn to the NLR1-V gene of SEQ ID NO:1, the protein its encodes, and 2, vectors comprising it, and use of the gene and vectors to make powdery mildew resistance wheat plants.
Cao et al teach the cloning of Stpk-V, one of the genes at the PM-21 locus.  Cao et al used a microarray and RT-PCR to identify a gene that is induced by B. graminis and is located on 6VS (pg 7728, left column, paragraph 2, to right column paragraph 2).  Cao et al also teach transforming the gene into wheat plants and producing plants with increased powdery mildew resistance (pg 7729, left column, paragraphs 4-5;  supporting information, pg 2, left column, paragraphs 2-3) and cloning of its native promoter (supporting information, pg 2, right column, paragraph 4).  
Cao et al do not teach cloning of NLR1-V or SEQ ID NOs:1 and 2.
Chen et al teach producing 6VS06AL teach wheat-H. villosa translocation lines with smaller and smaller portions of H. villosa chromosome 6, and used molecular markers to determine the endpoint of the translocations (pg 478, right column, paragraph 3, to pg 479, right column, paragraph 1);  the line with powdery mildew resistance were determined and lines with the smallest 6VS fragments were identified (pg 479, right column, paragraph 2, to pg 481, left 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the cloning techniques taught by Cao et al on the translocation lines taught by Chen et al to clone additional genes at the Pm21 locus.  One of ordinary skill in the art would have been motivated to do so because Cao et al suggest identifying other genes responsible for the Pm21 resistance phenotype (pg 7731, left column, paragraph 1).  At least one of the genes cloned would be SEQ ID NO:1, which encodes SEQ ID NO:2.  One of ordinary skill in the art would have cloned the gene into a plane expression vector and transformed it into wheat plants to evaluate whether the gene confers powdery mildew resistance. 
Claims 4-5 and 8-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cao et al in view of Chen et al as applied to claim s 1-3 and 6-7 above, and further in view of Jiang et al (2013, J. Exp. Bot. 64:3735-3746).
The claim is drawn to specific pBI220-based vectors comprising SEQ ID NO:1.
The teachings of Cao et al in view of Chen et al are discussed above.  Cao et al in view of Chen et al do not teach pBI220-based vectors comprising SEQ ID NO:1.
Jiang et al teaches cloning a cDNA of a LRR rust resistance gene into pBI220 and transforming it into wheat (pg 3737, right column, paragraph 2).  
Before the effective filing date of the claimed invention,  it would have been obvious to one of ordinary skill in the art to clone the powdery mildew LRR resistance gene of SEQ ID NO:1 into pBI220, either behind the 35S promoter in pBI220 or behind the native promoter of SEQ ID NO:1, cloned following the basic methods taught in Cao et al (supporting information, 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662